Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April 30, 2019 by and among Translate Bio, Inc., a Delaware corporation
(the “Company”), and the Investors identified on Exhibit A attached hereto (each
an “Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the 1933 Act (as defined below), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the SEC (as defined below)
under the 1933 Act;

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 5,582,940 shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”); and

C. Contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with such Person.

“Agreement” has the meaning set forth in the first paragraph.

“Applicable Laws” has the meaning set forth in Section 4.30.

“Authorizations” has the meaning set forth in Section 4.30.

“Baupost Investor” means the funds affiliated with the Baupost Group, L.L.C.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Section 3.1.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

“Company” has the meaning set forth in the first paragraph.

“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the 1933 Act, any Person listed in the
first paragraph of Rule 506(d)(1).

“Company Intellectual Property” has the meaning set forth in Section 4.14.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disqualification Event” has the meaning set forth in Section 4.33.

“EDGAR system” has the meaning set forth in Section 4.9.

“Effective Date” has the meaning set forth in Section 7.5(b).

“Engagement Letters” has the meaning set forth in Section 9.14(i).

“Environmental Laws” has the meaning set forth in Section 4.15.

“FDA” has the meaning set forth in Section 4.30.

“GAAP” has the meaning set forth in Section 4.17.

“Investor(s)” has the meaning set forth in the first paragraph.

“Investor Questionnaire” has the meaning set forth in Section 5.8.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiaries taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability of the
Company to perform its obligations under the Transaction Documents, except that
for purposes of Section 6.1(i) of this Agreement, in no event shall a change in
the market price of the Common Stock alone constitute a “Material Adverse
Effect”.

 

2



--------------------------------------------------------------------------------

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means the Nasdaq Global Select Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agents” means Jefferies LLC and SVB Leerink LLC.

“Press Release” has the meaning set forth in Section 9.7.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Select Market.

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Regulation D” has the meaning set forth in the recitals to this Agreement.

“Regulatory Authorities” has the meaning set forth in Section 4.31.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.8.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) or (iii) hereof, then
Trading Day shall mean a Business Day.

 

3



--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer Agent” has the meaning set forth in Section 7.5(a).

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“8-K Filing” has the meaning set forth in Section 9.7.

2. Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investors will purchase, severally and not jointly, for a price per Share of
$8.50, the number of Shares set forth opposite the name of such Investor under
the heading “Number of Shares to be Purchased” on Exhibit A attached hereto.

3. Closing.

3.1. Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Shares (the “Closing”) shall occur
remotely via exchange of documents and signatures at a time (the “Closing Date”)
to be agreed to by the Company and the Investors but (i) in no event earlier
than the second Business Day after the date hereof and (ii) in no event later
than the fifth Business Day after the date hereof, and of which the Investors
will be notified in advance by the Placement Agents.

3.2. On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to such Investor by the Company on or prior to the
Closing Date, an amount equal to the purchase price to be paid by the Investor
for the Shares to be acquired by it as set forth opposite the name of such
Investor under the heading “Aggregate Purchase Price of Shares” on Exhibit A
attached hereto.

 

4



--------------------------------------------------------------------------------

3.3. At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor a number of Shares, registered in the name of the
Investor (or its nominee in accordance with its delivery instructions), equal to
the number of Shares set forth opposite the name of such Investor under the
heading “Number of Shares to be Purchased” on Exhibit A attached hereto. The
Shares shall be delivered via a book-entry record through the Company’s transfer
agent. Unless the Company and an Investor otherwise mutually agree with respect
to such Investor’s Shares, at Closing settlement shall occur on a “delivery
versus payment” basis.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as described in the Company’s SEC
Filings (as defined below), which qualify these representations and warranties
in their entirety:

4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
subsidiaries are set forth on Exhibit 21.1 to its most recent Annual Report on
Form 10-K, and the Company owns 100% of the outstanding equity of all such
subsidiaries. The Company’s subsidiaries are duly organized, validly existing
and in good standing under the laws of their jurisdiction of incorporation and
have all requisite power and authority to carry on their business as now
conducted and to own or lease their properties. The Company’s subsidiaries are
duly qualified to do business as foreign corporations and are in good standing
in each jurisdiction in which the conduct of their business or their ownership
or leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and would not reasonably be expected to have a
Material Adverse Effect.

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Shares. The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.

4.3. Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 200,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable; none of such shares were issued in violation
of any preemptive rights; and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to

 

5



--------------------------------------------------------------------------------

preemptive or similar statutory or contractual rights with respect to the
issuance by the Company of any securities of the Company, including, without
limitation, the Shares. Except for stock options approved pursuant to Company
stock-based compensation plans described in the SEC Filings, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind, except as contemplated by
this Agreement. There are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as provided in the Registration Rights
Agreement, and except as provided in that certain Amended and Restated
Registration Rights Agreement, dated as of December 22, 2016, by and among the
Company and certain investors signatory thereto, no Person has the right (i) to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person or (ii) to prohibit the Company from filing a registration statement
under the 1933 Act.

The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4. Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

4.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (a) filings that have been made pursuant to
applicable state securities laws, (b) post-sale filings pursuant to applicable
state and federal securities laws, (c) filings pursuant to the rules and
regulations of Nasdaq and (d) filing of the registration statement required to
be filed by the Registration Rights Agreement, each of which the Company has
filed or undertakes to file within the applicable time. Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Shares and (ii) the other transactions contemplated by the
Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties is subject that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Shares by the Investors or the
exercise of any right granted to the Investors pursuant to this Agreement or the
other Transaction Documents.

 

6



--------------------------------------------------------------------------------

4.6. Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by the Company for working capital and general corporate purposes.

4.7. No Material Adverse Change. Since December 31, 2018, except as identified
and described in the SEC Filings filed at least one Trading Day prior to the
date hereof, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2018, except for changes in the ordinary course of business which
have not had and would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(vii) any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(x) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

4.8. SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the one year period preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (collectively,
the “SEC Filings”). At the time of filing thereof, the SEC Filings complied in
all material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

4.9. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not, except
(solely in the case of clauses (i)(b) and (ii)) for such violations, conflicts
or defaults as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) conflict with or result in a
breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in Section 5, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
subsidiaries, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its subsidiaries or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract. This Section does not relate to matters with respect to
tax status, which are the subject of Section 4.10, employee relations and labor
matters, which are the subject of Section 4.13, or environmental laws, which are
the subject of Section 4.15.

4.10. Tax Matters. The Company and its subsidiaries have timely prepared and
filed all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Company’s Knowledge, any audits by any federal,
state or local taxing authority. All material taxes that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

4.11. Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

4.12. Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

4.13. Labor Matters.

(a) The Company is not party to or bound by any collective bargaining agreements
or other agreements with labor organizations. To the Company’s Knowledge, the
Company has not violated in any material respect any laws, regulations, orders
or contract terms affecting the collective bargaining rights of employees or
labor organizations, or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

4.14. Intellectual Property. The Company and its subsidiaries own, possess,
license or have other rights to use, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business in all material respects as now conducted or as
proposed in the SEC Filings to be conducted. (a) There are no rights of third
parties to any such Intellectual Property, including no liens, security
interests or other encumbrances; (b) to the Company’s Knowledge, there is no
material infringement by third parties of any such Intellectual Property;
(c) there is no pending, or to the Company’s Knowledge, or threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any such Intellectual Property, and, except as would not reasonably be expected
to have a Material Adverse Effect, the Company is aware of no factual basis for
any such claim; (d) such Intellectual Property has not been adjudged by a court
of competent jurisdiction invalid or unenforceable, in whole or in part,
(e) there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, including interferences, oppositions, reexaminations or
government proceedings, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (f) there is no pending or threatened
action, suit, proceeding or claim by others that the Company infringes,
misappropriates, or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others, and the Company is unaware of any
other fact which would form a reasonable basis for any such claim; (g) each
employee of the Company has entered into an invention assignment agreement with
the Company and no employee of the Company is in or has been in violation of any
term of any employment contract, patent disclosure agreement,

 

9



--------------------------------------------------------------------------------

invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company; (h) to the Company’s Knowledge, there is no patent
or published patent application in the United States or other jurisdiction which
contains valid claims that dominate any product candidate of the Company
described in the SEC Filings; and (i) the Company is not aware of any prior art
that may render any U.S. patent held by the Company invalid or any U.S. patent
application held by the Company un-patentable which has not been disclosed to
the U.S. Patent and Trademark Office and all such prior art has been disclosed
to the patent office or other jurisdiction where required. The Company has
complied in all material respects with all license agreements to which it is a
party relating to the Intellectual Property and has not received any asserted or
threatened claim of breach of any of the same.

4.15. Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates,
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

4.16. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its subsidiaries are or may reasonably be expected to become a party or to which
any property of the Company or its subsidiaries are or may reasonably be
expected to become the subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

4.17. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, except as permitted by Form 10-Q under the 1934 Act). Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

 

10



--------------------------------------------------------------------------------

4.18. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.19. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.20. Brokers and Finders. Other than the Placement Agents, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 4.20 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

4.21. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D promulgated under
the 1933 Act) in connection with the offer or sale of any of the Shares.

4.22. No Integrated Offering. Neither the Company nor its subsidiaries nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) and Regulation D for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Shares under the 1933 Act.

4.23. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the Shares does not
contravene the rules and regulations of Nasdaq.

4.24. Questionable Payments. Neither the Company nor its subsidiaries nor, to
the Company’s Knowledge, any of their current or former directors, officers,
employees, agents or other Persons acting on behalf of the Company or its
subsidiaries, has on behalf of the Company or its subsidiaries in connection
with their business: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political

 

11



--------------------------------------------------------------------------------

activity; (b) made any direct or indirect unlawful payments to any governmental
officials or employees from corporate funds; (c) established or maintained any
unlawful or unrecorded fund of corporate monies or other assets which is in
violation of law; (d) made any false or fictitious entries on the books and
records of the Company; or (e) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature.

4.25. Transactions with Affiliates. None of the executive officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company (other than as
holders of stock options and/or restricted stock, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

4.26. Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company, including its subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities. Since the end of the Company’s most recent audited fiscal year, there
have been no material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

4.27. Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material nonpublic
information concerning the Company or its subsidiaries, other than with respect
to the transactions contemplated hereby, which will be disclosed in the Press
Release (as defined below). The SEC Filings do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading. The Company understands and confirms that the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company.

4.28. Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Shares contemplated hereby, no event
or circumstance has occurred or information exists with respect to the Company
or its business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the SEC Filings are being incorporated by
reference into an effective registration statement filed by the Company under
the 1933 Act).

 

12



--------------------------------------------------------------------------------

4.29. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.30. Healthcare Regulatory Compliance. The Company (i) is and at all times has
been in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, advertising, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product manufactured or distributed
by the Company, including, without limitation, the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-kickback Statute (42
U.S.C. § 1320a-7b(b)), the Health Insurance Portability and Accountability Act
of 1996, as amended by the Health Information Technology for Economic and
Clinical Health Act of 2009, and the Patient Protection and Affordable Care Act
of 2010, as amended by the Health Care and Education Reconciliation Act of 2010,
the regulations promulgated pursuant to such laws, and any successor government
programs, and comparable state laws, regulations relating to Good Clinical
Practices and Good Laboratory Practices and all other local, state, federal,
national, and foreign laws, and final guidance relating to the regulation of the
Company (collectively, the “Applicable Laws”), except for such non-compliance as
would not, individually or in the aggregate, have a Material Adverse Effect;
(ii) has not received any written notice from any court or arbitrator or
governmental or regulatory authority or third party alleging or asserting
non-compliance with any Applicable Laws or any licenses, exemptions,
certificates, approvals, clearances, authorizations, permits, registrations and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), except for such non-compliance as would not, individually or
in the aggregate, have a Material Adverse Effect; (iii) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations, except for such
violations as would not, individually or in the aggregate, have a Material
Adverse Effect; (iv) has not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any court or arbitrator or governmental or regulatory authority or third
party alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations nor, to the Company’s Knowledge, is any such
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action threatened; (v) has not received written notice that
any court or arbitrator or governmental or regulatory authority has taken, is
taking or intends to take action to materially limit, suspend, materially modify
or revoke any Authorizations nor, to the Company’s Knowledge, is any such
limitation, suspension, modification or revocation threatened; (vi) has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and accurate on the date
filed in all material respects (or were corrected or supplemented by a
subsequent submission); and (vii) is not a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any governmental or regulatory authority.

 

13



--------------------------------------------------------------------------------

4.31. Tests and Preclinical and Clinical Trials. The clinical trials and
preclinical studies conducted by or on behalf of or sponsored by the Company, or
in which the Company has participated, that are described in the SEC Filings or
the results of which are referred to in the SEC Filings, as applicable, and are
intended to be submitted to Regulatory Authorities as a basis for product
approval, were and, if still pending, are being conducted in all material
respects in accordance with standard medical and scientific research procedures
and all applicable statutes, rules and regulations of the U.S. Food and Drug
Administration (the “FDA”) and comparable drug regulatory agencies outside of
the United States to which it is subject (collectively, the “Regulatory
Authorities”), including, without limitation, 21 C.F.R. Parts 50, 54, 56, 58,
and 312, and current Good Clinical Practices and Good Laboratory Practices; the
descriptions in the SEC Filings of the results of such studies and trials are
accurate and complete in all material respects and fairly present the data
derived from such trials; the Company has no knowledge of any other trials the
results of which are inconsistent with or otherwise call into question the
results described or referred to in the SEC Filings; the Company has operated
and is currently in compliance in all material respects with all applicable
statutes, rules and regulations of the Regulatory Authorities; the Company has
not received any written notices, correspondence or other communication from the
Regulatory Authorities or any other governmental agency requiring the
termination or suspension of any clinical trials or preclinical studies that are
described in the SEC Filings or the results of which are referred to in the SEC
Filings, and, to the Company’s Knowledge, there are no reasonable grounds for
same.

4.32. Manipulation of Price. The Company has not taken, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

4.33. Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiaries and any of their respective officers, directors, supervisors,
managers, agents, or employees are and have at all times been in compliance with
and its participation in the offering will not violate: (A) anti-bribery laws,
including but not limited to, any applicable law, rule, or regulation of any
locality, including but not limited to any law, rule, or regulation promulgated
to implement the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed December 17, 1997,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K.
Bribery Act 2010, or any other law, rule or regulation of similar purposes and
scope or (B) anti-money laundering laws, including, but not limited to,
applicable federal, state, international, foreign or other laws, regulations or
government guidance regarding anti-money laundering, including, without
limitation, Title 18 US. Code sections 1956 and 1957, the Patriot Act, the Bank
Secrecy Act, and international anti-money laundering principles or procedures by
an intergovernmental group or organization, such as the Financial Action Task
Force on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.

4.34. No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any Company Covered Person,
except (i) for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable and (ii) no such representation is made with respect to the
Placement Agents, or any of their respective general partners, managing members,
directors, executive officers or other officers.

 

14



--------------------------------------------------------------------------------

4.35. No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Investor
to purchase Shares on terms more favorable to such Investor than as set forth
herein.

4.36. Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a duly incorporated or
organized and validly existing corporation, limited partnership, limited
liability company or other legal entity, has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the Shares
pursuant to this Agreement, and is in good standing under the laws of the
jurisdiction of its incorporation or organization.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally, and
general principles of equity.

5.3. Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, for the purpose of investment and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws. The Shares are being purchased by such Investor in
the ordinary course of its business. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Shares for any period of
time. Such Investor is not a broker-dealer registered with the SEC under the
1934 Act or an entity engaged in a business that would require it to be so
registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

15



--------------------------------------------------------------------------------

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Such Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information such Investor has deemed appropriate, and without
reliance upon any Placement Agent, it has independently made its own analysis
and decision to enter into the Transaction Documents. Such Investor is relying
exclusively on its own investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Such Investor
has not relied on any information or advice furnished by or on behalf of the
Placement Agents in connection with the transactions contemplated hereby.
Neither such inquiries nor any other due diligence investigation conducted by
such Investor shall modify, limit or otherwise affect such Investor’s right to
rely on the Company’s representations and warranties contained in this
Agreement.

5.6. Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Legends. It is understood that, except as provided below, certificates
evidencing the Shares (or uncertificated interests in the Shares) may bear the
following or any similar legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended or (iv) the securities are transferred without consideration
to an affiliate of such holder or a custodial nominee (which for the avoidance
of doubt shall require neither consent nor the delivery of an opinion).”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

5.8. Accredited Investor. Such Investor is (a) an “accredited investor” within
the meaning of Rule 501(a) of Regulation D and (b) an “Institutional Account” as
defined in FINRA Rule 4512(c). Such Investor has executed and delivered to the
Company a questionnaire in substantially the form attached hereto as Exhibit C
(the “Investor Questionnaire”), which such Investor represents and warrants is
true, correct and complete. Such investor is a sophisticated institutional
investor with sufficient knowledge and experience in investing in private equity
transactions to properly evaluate the risks and merits of its purchase of the
Shares.

 

16



--------------------------------------------------------------------------------

5.9. Placement Agents. Such Investor hereby acknowledges and agrees that
(a) each of the Placement Agents is acting solely as placement agent in
connection with the execution, delivery and performance of the Transaction
Documents and is not acting as an underwriter or in any other capacity and is
not and shall not be construed as a fiduciary for such Investor, the Company or
any other person or entity in connection with the execution, delivery and
performance of the Transaction Documents, (b) no Placement Agent has made or
will make any representation or warranty, whether express or implied, of any
kind or character, or has provided any advice or recommendation in connection
with the execution, delivery and performance of the Transaction Documents,
(c) no Placement Agent will have any responsibility with respect to (i) any
representations, warranties or agreements made by any person or entity under or
in connection with the execution, delivery and performance of the Transaction
Documents, or the execution, legality, validity or enforceability (with respect
to any person) thereof, or (ii) the business, affairs, financial condition,
operations, properties or prospects of, or any other matter concerning the
Company, and (d) no Placement Agent will have any liability or obligation
(including without limitation, for or with respect to any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements incurred by such Investor, the Company or any other person or
entity), whether in contract, tort or otherwise, to such Investor, or to any
person claiming through it, in respect of the execution, delivery and
performance of the Transaction Documents.

5.10. No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (a) any advertisement, article, notice or other communication
published in any newspaper, magazine, website, or similar media, or broadcast
over television or radio, or (b) any seminar or meeting to which such Investor
was invited by any of the foregoing means of communications.

5.11. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.12. Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, a Placement
Agent or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement. Other than to other
Persons party to this Agreement and other than to such Person’s outside
attorney, accountant, auditor or investment advisor only to the extent necessary
to permit evaluation of the investment, and the performance

 

17



--------------------------------------------------------------------------------

of the necessary or required tax, accounting, financial, legal, or
administrative tasks and services and other than as may be required by law, such
Investor has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.

5.13. No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Shares.

5.14. No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.15. Residency. Such Investor’s office in which its investment decision with
respect to the Shares was made is located at the address immediately below such
Investor’s name on its signature page hereto.

5.16. No Conflicts. The execution, delivery and performance by such Investor of
the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct as of the date hereof and as of the Closing Date, as
though made on and as of such date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.
The Company shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Shares and the consummation of the other transactions contemplated
by the Transaction Documents, all of which shall be in full force and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares, and Nasdaq shall have raised no
objection to the consummation of the transactions contemplated by the
Transaction Documents.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (e) and (j) of this Section 6.1.

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement, the other Transaction Documents and
the issuance of the Shares, and resolving that for purposes of Section 203 of
the General Corporation Law of Delaware (the “DGCL”), the issuance and sale of
Shares to the Baupost Investor pursuant to this Agreement is approved such that
neither the Baupost Investor nor any of its “Affiliates” or “Associates” (as
defined in Section 203 of the DGCL) shall become an “interested stockholder”
solely as a result of such transactions for purposes of Section 203 of the DGCL,
certifying the current versions of the Certificate of Incorporation and Bylaws
of the Company and certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company.

(h) The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Closing Date, in form
and substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.

(i) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(j) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

 

19



--------------------------------------------------------------------------------

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct as of the date hereof, and shall be true and correct
as of the Closing Date with the same force and effect as if they had been made
on and as of such date. The Investors shall have performed in all material
respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement and each Investor Questionnaire.

(c) Any Investor purchasing Shares at the Closing shall have paid in full its
purchase price to the Company.

6.3. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and Investors that agreed to
purchase a majority of the Shares to be issued and sold pursuant to this
Agreement;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to May 7, 2019;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

20



--------------------------------------------------------------------------------

7. Covenants and Agreements of the Company.

7.1. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.2. Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance therewith, will use commercially reasonable efforts to comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of such market or exchange, as applicable.

7.3. Reporting Status. The Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
termination.

7.4. Termination of Covenants. The provisions of Sections 7.1, 7.2 and 7.3 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.5. Removal of Legends.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to remove any restrictive
legends related to the book entry account holding such Shares and make a new,
unlegended entry for such book entry Shares sold or disposed of without
restrictive legends within two (2) Trading Days of any such request therefor
from such Investor, provided that the Company has timely received from the
Investor customary representations and other documentation reasonably acceptable
to the Company in connection therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision
(such earliest date, the “Effective Date”), the Company shall, in accordance
with the provisions of this Section 7.5(b) and within two (2) Trading Days of
any request therefor from an Investor accompanied by such customary and
reasonably acceptable documentation referred to above, (A) deliver to the
Transfer Agent irrevocable instructions that

 

21



--------------------------------------------------------------------------------

the Transfer Agent shall make a new, unlegended entry for such book entry
Shares, and (B) cause its counsel to deliver to the Transfer Agent one or more
opinions to the effect that the removal of such legends in such circumstances
may be effected under the 1933 Act if required by the Transfer Agent to effect
the removal of the legend in accordance with the provisions of this Agreement.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 7.5, it will, within two Trading
Days of the delivery by an Investor to the Company or the Transfer Agent of a
certificate representing shares issued with a restrictive legend and receipt
from the Investor by the Company and the Transfer Agent of the customary
representations and other documentation reasonably acceptable to the Company and
the Transfer Agent in connection therewith that is referred to above, deliver or
cause to be delivered to such Investor a certificate representing such Shares
(or uncertificated interest therein) that is free from all restrictive and other
legends. Shares subject to legend removal hereunder may be transmitted by the
Transfer Agent to the Investor by crediting the account of the Investor’s prime
broker with the DTC System as directed by such Investor. The Company shall be
responsible for the fees of its Transfer Agent and all DTC fees associated with
such issuance.

(c) Each Investor, severally and not jointly with the other Investors, agrees
with the Company (i) that such Investor will sell any Shares pursuant to either
the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, (ii) that if Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein and (iii) that if, after the
effective date of the registration statement covering the resale of the Shares,
such registration statement is not then effective and the Company has provided
notice to such Investor to that effect, such Investor will sell Shares only in
compliance with an exemption from the registration requirements of the 1933 Act.

7.6. Subsequent Equity Sales.

(a) From the date hereof until sixty (60) days after the Closing Date, without
the consent of the Required Investors, the Company shall not (A) issue shares of
Common Stock or Common Stock Equivalents, (B) effect a reverse stock split,
recapitalization, share consolidation, reclassification or similar transaction
affecting the outstanding Common Stock or (C) file with the SEC a registration
statement under the 1933 Act relating to any shares of Common Stock or Common
Stock Equivalents. Notwithstanding the foregoing, the provisions of this
Section 7.6 shall not apply to (i) the issuance of the Shares hereunder,
(ii) the issuance of Common Stock or Common Stock Equivalents upon the
conversion or exercise of any securities of the Company outstanding on the date
hereof or outstanding pursuant to clause (iii) or (v) below, (iii) the issuance
of any Common Stock or Common Stock Equivalents pursuant to any Company
stock-based compensation plans, (iv) the filing of a registration statement on
Form S-8 under the 1933 Act to register the offer and sale of securities on an
equity incentive plan or employee stock purchase plan, (v) the issuance of
shares of Common Stock or Common Stock Equivalents representing less than 0.5%
of the total number of shares of Common Stock issued and outstanding immediately
prior to the Closing to a former employee of the Company identified to the
Placement Agents prior to the date of this Agreement; or (vi) the issuance of
any Common Stock or Common Stock Equivalents in connection with a transaction
with an unaffiliated third party that includes a bona fide commercial
relationship with the Company

 

22



--------------------------------------------------------------------------------

(including any joint venture, marketing or distribution arrangement, strategic
alliance, collaboration agreement or corporate partnering, intellectual property
license agreement or acquisition agreement or other strategic transaction or
debt financing transaction with the Company); provided, however, that the
aggregate number of shares of Common Stock issued pursuant to clause (vi) during
the sixty (60) day restricted period shall not exceed 10% of the total number of
shares of Common Stock issued and outstanding immediately following the Closing.

(b) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Shares in a manner that would require the registration under the 1933 Act of the
sale of the Shares to the Investors, or that will be integrated with the offer
or sale of the Shares for purposes of the rules and regulations of any trading
market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

7.7. Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agents.

7.8. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction), other than to such Person’s outside attorney, accountant,
auditor or investment advisor only to the extent necessary to permit evaluation
of the investment, and the performance of the necessary or required tax,
accounting, financial, legal, or administrative tasks and services and other
than as may be required by law. Each Investor understands and acknowledges that
the SEC currently takes the position that coverage of Short Sales of shares of
the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the 1933 Act, as set forth in Item 239.10
of the Securities Act Rules Compliance and Disclosure Interpretations compiled
by the Office of Chief Counsel, Division of Corporation Finance.

8. Survival and Indemnification.

8.1. Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

 

23



--------------------------------------------------------------------------------

8.2. Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates, and their respective directors, officers, trustees,
members, managers, employees, investment advisers and agents, from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable and documented attorney fees and disbursements and other
documented out-of-pocket expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person solely to
the extent such amounts have been finally judicially determined not to have
resulted from such Person’s fraud or willful misconduct.

8.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. No indemnified party will,
except with the consent of the indemnifying party, consent to entry of any
judgment or enter into any settlement.

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or each of the
Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Shares in a transaction complying
with applicable securities laws without the prior written consent of the Company
or the other Investors, provided such assignee agrees in writing to be bound by
the

 

24



--------------------------------------------------------------------------------

provisions hereof that apply to Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Shares”
shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

9.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by facsimile or e-mail,
then such notice shall be deemed given upon receipt of confirmation of complete
facsimile transmittal or confirmation of receipt of an e-mail transmission,
(iii) if given by mail, then such notice shall be deemed given upon the earlier
of (A) receipt of such notice by the recipient or (B) three days after such
notice is deposited in first class mail, postage prepaid, and (iv) if given by
an internationally recognized overnight air courier, then such notice shall be
deemed given one Business Day after delivery to such carrier. All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:

If to the Company:

Translate Bio, Inc.

29 Hartwell Avenue

Lexington, Massachusetts 02421

Attention: Paul Burgess, Chief Legal Officer

Email: pburgess@translate.bio

With a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

 

25



--------------------------------------------------------------------------------

60 State Street

Boston, Massachusetts 02109

Attention: Susan W. Murley and Cynthia T. Mazareas

Fax: (617) 526-5000

Email: susan.murley@wilmerhale.com;

cynthia.mazareas@wilmerhale.com

If to the Investors:

Only to the addresses set forth on the signature pages hereto.

9.5. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel.

9.6. Amendments and Waivers. Prior to Closing, no amendment or waiver of any
provision of this Agreement will be effective with respect to any party unless
made in writing and signed by a duly authorized representative of such party.
Following the Closing, any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Notwithstanding the
foregoing, this Agreement may not be amended and the observance of any term of
this Agreement may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon (i) prior to Closing, each Investor
that signed such amendment or waiver and (ii) following the Closing, each holder
of any Shares purchased under this Agreement at the time outstanding, and in
each case, each future holder of all such Shares and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior consent of the Company, except as such release or announcement
may be required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Investors shall allow the
Company reasonable time to comment on such release or announcement in advance of
such issuance. Notwithstanding the foregoing, each Investor may identify the
Company and the value of such Investor’s security holdings in the Company in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company
(including, for the avoidance of doubt, filings pursuant to Sections 13 and 16
of the 1934 Act). The Company shall not include the name of any Investor or any
Affiliate or investment adviser of such Investor in any press release or public
announcement (which, for the avoidance of doubt, shall not include any SEC
Filing to the extent such disclosure is required by SEC rules and regulations)
without the prior written consent of such Investor. By 8:30 a.m. (New York City
time) on the Business Day immediately following the date this Agreement is
executed, the Company shall issue a press release disclosing all material terms
of the transactions contemplated by this Agreement and any other material
nonpublic information that the Company may have provided any Investor at any
time prior to the

 

26



--------------------------------------------------------------------------------

filing of such press release (the “Press Release”). From and after the issuance
of the Press Release, no Investor shall be in possession of any material
nonpublic information received from the Company, its subsidiaries or any of
their respective officers, directors, employees or agents (including the
Placement Agents). No later than 5:30 p.m. (New York City time) on the first
Business Day following the date this Agreement is executed, the Company will
file a Current Report on Form 8-K (the “8-K Filing”) attaching the press release
described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq. The Company shall not, and
shall cause each of its officers, directors, employees and agents not to,
provide any Investor with any such material nonpublic information regarding the
Company from and after the filing of the Press Release without the express prior
written consent of such Investor.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Benefit of Agreement. Each of the Placement Agents is an intended
third-party beneficiary of the representations and warranties of the Company and
of each Investor set forth in Section 4 and Section 5, respectively, of this
Agreement.

9.10. Entire Agreement. This Agreement, including the signature pages, Exhibits,
and the other Transaction Documents constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.11. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

9.13. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such

 

27



--------------------------------------------------------------------------------

Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and an
Investor, solely, and not between the Company and the Investors collectively and
not between and among the Investors.

9.14. Exculpation of the Placement Agents. Each party acknowledges that it has
read the notice available at
http://www.jefferies.com/CMSFiles/Jefferies.com/files/Reg%20A%20and%20D%20Disclosure%207_2014(1).pdf
and hereto agrees for the express benefit of each of the Placements Agents,
their affiliates and their representatives that:

(i) Neither the Placement Agents nor any of their affiliates or any of their
representatives (1) has any duties or obligations other than those specifically
set forth herein or in the engagement letter, dated as of April 23, 2019,
between the Company and Jefferies LLC or in in the engagement letter, dated as
of April 23, 2019, between the Company and SVB Leerink LLC (together, the
“Engagement Letters”); (2) shall be liable for any improper payment made in
accordance with the information provided by the Company; (3) makes any
representation or warranty, or has any responsibilities as to the validity,
accuracy, value or genuineness of any information, certificates or documentation
delivered by or on behalf of the Company pursuant to this Agreement or the
Transaction Documents or in connection with any of the transactions contemplated
hereby and thereby; or (4) shall be liable (x) for any action taken, suffered or
omitted by any of them in good faith and reasonably believed to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement or
any Transaction Document or (y) for anything which any of them may do or refrain
from doing in connection with this Agreement or any Transaction Document, except
in each case for such party’s own gross negligence, willful misconduct or bad
faith.

(ii) The Placement Agents, their affiliates and their representatives shall be
entitled to (1) rely on, and shall be protected in acting upon, any certificate,
instrument, notice, letter or any other document or security delivered to any of
them by or on behalf of the Company, and (2) be indemnified by the Company for
acting as the Placement Agents hereunder pursuant to the indemnification
provisions set forth in the Engagement Letters.

 

28



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     TRANSLATE BIO, INC.     By:  

/s/ Ronald C. Renaud, Jr.

      Name: Ronald C. Renaud, Jr.       Title: President and Chief Executive
Officer



--------------------------------------------------------------------------------

INVESTOR:     CVI Investments, Inc.     By:  

/s/ Martin Kobinger

     

Name: Martin Kobinger

Title: Investment Manager

INVESTOR:     DAFNA Lifescience LP     By:  

/s/ Fariba Ghodsian

     

Name: Fariba Ghodsian

Title: CIO

INVESTOR:     DAFNA Lifescience Select LP     By:  

/s/ Fariba Ghodsian

     

Name: Fariba Ghodsian

Title: CIO

INVESTOR:     BEMAP Master Fund LTD     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO

INVESTOR:     Kiski (Cayman) Master Fund LP     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO

INVESTOR:     Monashee Capital Master Fund LP     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO



--------------------------------------------------------------------------------

INVESTOR:     Monashee Pure Alpha Capital Master Fund LP     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO

INVESTOR:     Frazier Life Sciences IX, L.P    

By: FHMLS IX, L.P., Its General Partner

By: FHMLS IX, L.L.C., Its General Partner

    By:  

/s/ Steve R. Bailey

     

Name: Steve R. Bailey

Title: Chief Financial Officer

INVESTOR:     HIGHBRIDGE MSF INTERNATIONAL LTD. (f/k/a 1992 MSF International
Ltd.)     By: Highbridge Capital Management, LLC, as Trading Manager     By:  

/s/ Jonathan Segal

     

Name: Jonathan Segal

Title: Managing Director

INVESTOR:     1992 TACTICAL CREDIT MASTER FUND, L.P.     By: Highbridge Capital
Management, LLC, as Trading Manager     By:  

/s/ Jonathan Segal

     

Name: Jonathan Segal

Title: Managing Director

INVESTOR:     Invus Public Equities, L.P.     By:  

/s/ Philip Bafundo

     

Name: Philip Bafundo

Title: CEO of the General Partner of Invus Public Equities, L.P.

 

32



--------------------------------------------------------------------------------

INVESTOR:     RTW MASTER FUND, LTD.     By:  

/s/ Roderick Wong, M.D.

     

Name: Roderick Wong, M.D.

Title: Director

INVESTOR:     RTW INNOVATION MASTER FUND, LTD.     By:  

/s/ Roderick Wong, M.D.

     

Name: Roderick Wong, M.D.

Title: Director

INVESTOR:     Baupost Limited Partnership 1983 A-1     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Limited Partnership 1983 B-1     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Limited Partnership 1983 C-1     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

 

33



--------------------------------------------------------------------------------

INVESTOR:     Baupost Value Partners, L.P-I     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Value Partners, L.P-II     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Value Partners, L.P-III     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Value Partners, L.P-IV     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     PB Institutional Limited Partnership     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

 

34



--------------------------------------------------------------------------------

INVESTOR:     YB Institutional Limited Partnership     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III

     

Name: James F. Mooney III

Title: Partner

 

35



--------------------------------------------------------------------------------

Investor Information    Entity Name:    Contact Person:    Address:    City:   
State:    Zip Code:    Telephone:    Facsimile:    Email:    Tax ID # or Social
Security #:    Name in which Shares should be issued:   

 

36



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name

   Number of Shares to be
Purchased      Aggregate Purchase Price
of Shares  

BEMAP Master Fund LTD

     125,750      $ 1,068,875.00  

Monashee Capital Master Fund LP

     125,750      $ 1,068,875.00  

Monashee Pure Alpha Capital Master Fund LP

     32,500      $ 276,250.00  

Kiski (Cayman) Master Fund LP

     16,000      $ 136,000.00  

DAFNA Lifescience Select LP

     102,353      $ 870,000.50  

DAFNA Lifescience LP

     250,588      $ 2,129,998.00  

Frazier Life Sciences IX, L.P.

     1,176,470      $ 9,999,995.00  

CVI Investments, Inc.

     200,000      $ 1,700,000.00  

Highbridge MSF International Ltd. (f/k/a 1992 MSF International Ltd.)

     237,176      $ 2,015,996.00  

1992 Tactical Credit Master Fund, L.P.

     233,412      $ 1,984,002.00  

Baupost Limited Partnership 1983 A-1

     254,873      $ 2,166,420.50  

Baupost Limited Partnership 1983 B-1

     94,941      $ 806,998.50  

Baupost Limited Partnership 1983 C-1

     631,369      $ 5,366,636.50  

Baupost Value Partners, L.P-I

     139,071      $ 1,182,103.50  

Baupost Value Partners, L.P-II

     185,193      $ 1,574,140.50  

Baupost Value Partners, L.P-III

     92,758      $ 788,443.00  

Baupost Value Partners, L.P-IV

     801,286      $ 6,810,931.00  

PB Institutional Limited Partnership

     113,871      $ 967,903.50  

YB Institutional Limited Partnership

     39,579      $ 336,421.50  

RTW Master Fund, Ltd.

     385,000      $ 3,272,500.00  

RTW Innovation Master Fund, Ltd.

     95,000      $ 807,500.00  

Invus Public Equities, L.P.

     250,000      $ 2,125,000.00     

 

 

    

 

 

 

TOTAL

     5,582,940      $ 47,454,990.00     

 

 

    

 

 

 

 

37



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement

 

38



--------------------------------------------------------------------------------

EXHIBIT C

Investor Questionnaire

 

39